Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 1 of 20 PageID# 1




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                        Civil Action No.


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.




                                   VERIFIED COMPLAINT

       Plaintiff Juul Labs, Inc., (“Plaintiff” or “JLI”), by counsel, alleges as follows for its

Verified Complaint against the Defendant Unincorporated Associations identified in Schedule A

(collectively “Defendants”).1


                                    NATURE OF THE SUIT


       1.      JLI files this action to stop the sale of counterfeit JUUL-brand products, including

to minors. Defendants trade upon JLI’s world-renowned reputation to sell, without age

restriction, nicotine extract pods displaying counterfeit versions of JLI’s federally-registered



       1
          As set forth in Plaintiff’s Motion to Seal and for the reasons set forth in its Ex Parte
Motion for Temporary Restraining Order, temporarily sealing Defendants’ names is necessary to
prevent Defendants from learning of these proceedings prior to the execution of the temporary
restraining order, and the likelihood that Defendants would transfer all funds out of U.S.-based
accounts upon receiving notice of this action.
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 2 of 20 PageID# 2




trademarks (the “Counterfeit JLI Pods”). Neither the production nor sales of these Counterfeit JLI

Pods is subject to regulatory oversight of any kind and should be stopped immediately.

       2.      JLI is a pioneer in Electronic Nicotine Delivery Systems (i.e., “ENDS”) and

related technologies, having spent years and invested millions of dollars to develop and introduce

into the market in 2015 its branded, innovative, and breakthrough ENDS product. The JUUL-

branded system is intended for adult smokers seeking a nicotine alternative to traditional

combustible cigarettes.

       3.      The JUUL System is comprised of two components: (i) a battery device and

(ii) disposable pods (“JUULpods”) prefilled with a proprietary mixture of vaporizer carriers,

nicotine salt extracts, and flavoring (together, “e-liquid”). When a user inserts a pod into the

device and inhales from the mouthpiece of the system, the device rapidly heats the e-liquid in the

pod aerosolizing it to allow the user to inhale a “puff” of the vaporized e-liquid.

       4.      The JUUL System has been widely adopted and attained tremendous commercial

success and acclaim, currently garnering over 72% of the overall ENDS market.2

       5.      Seeking to both free ride on JLI’s success and misappropriate JLI’s marketplace

identity, Defendants create hundreds of online stores and auctions, misleadingly designing them

to appear as selling genuine JUULpods, while instead selling Counterfeit JLI Pods, containing

unregulated ingredients, to unknowing consumers.

       6.      Critically important here, beyond the irreparable harm to Plaintiff JLI and its

goodwill with consumers, Defendants’ egregious infringement and otherwise fraudulent conduct

as detailed herein poses potentially serious health consequences for the public and requires

       2
        See Richard Craver, Juul expands e-cig market share gap with Reynolds’ Vuse,
Winston-Salem J. (Aug. 25, 2018), https://www.journalnow.com/business/juul-expands-e-cig-
market-share-gap-with-reynolds-vuse/article_0bb4d442-fc0f-5c00-8b05-29bbf95dc985.html.



                                                  2
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 3 of 20 PageID# 3




immediate judicial intervention. The pods sold by all parties contain e-liquids that are vaporized

and then inhaled by humans when used in the electronic nicotine delivery system. Whereas the

JUUL-brand products are subject to strict quality control standards and the ingredients have been

disclosed to the FDA (as part of JLI’s ongoing compliance with required FDA submissions under

the “Deeming Date” regulations), the public has no way of knowing who is making these

counterfeit products, with what ingredients, and with what (if any) quality control and health

safety measures. Compounding this concern is the fact that the manufacturer or source of

Defendants’ product remains a mystery. The quality, safety, and integrity of the counterfeit pods

is unknown and, based on facts discussed below, there is good reason to believe that the product

contents may potentially be harmful to users. This case thus not only concerns harm to JLI’s

reputation and goodwill in the marketplace, but also identifies a potentially tremendous risk to

the many consumers who are mistakenly buying and using the counterfeit products under the

false impression that they are either a legitimate JUUL System product, or are somehow

authorized by or affiliated with JLI. To prevent potentially harmful consequences to the public,

immediate injunctive relief is requested and justified.

       7.      Equally concerning is Defendants’ reckless disregard for age restrictions placed

on tobacco products. Whereas JLI sells through retail outlets that require age verification and JLI

uses industry-leading age verification to restrict access to its products from JLI’s on-line store,

these Defendants do not use age verification systems and, in some cases, might be targeting

underage users. Indeed, Defendants allow anyone, including those under the legal age, to

purchase their counterfeit products. This conduct is not only unlawful, but causes significant,

irreparable harm to JLI, tarnishing JLI’s reputation by falsely linking it to the sale of products to




                                                 3
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 4 of 20 PageID# 4




underage individuals. To prevent such potentially harmful consequences to the under-aged

public, immediate injunctive relief is also requested and justified.

       8.      Plaintiff JLI is thus forced to file this action to combat Defendants’

unauthorized use of its registered trademarks, as well as to protect unknowing consumers and

underage individuals from purchasing the inferior, and potentially harmful, Counterfeit JLI

Pods. JLI has been, and continues to be, irreparably damaged through consumer confusion,

dilution, and tarnishment of its valuable trademarks as a result of Defendants’ willful actions,

and thus seeks injunctive and monetary relief.

                                 JURISDICTION AND VENUE

       9.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., 28 U.S.C. § 1338(a)-(b),

28 U.S.C. § 1331, and 28 U.S.C. § 1121.

       10.     Plaintiff’s claims against Defendants for counterfeiting, trademark infringement,

false designation of origin, and trademark dilution are based on Defendants’ misuse of Plaintiff’s

trademarks to market and sell Counterfeit JLI Pods, sale and shipment of such counterfeit

products to consumers in this District, and, on information and belief, use of instrumentalities in

the District to promote and sell Counterfeit JLI Pods including through use of online

marketplaces, such as eBay.

       11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Virginia and this

District, through at least the Online Marketplace Accounts/Internet Stores identified in Schedule

A attached hereto (collectively, the “Defendant Internet Stores”). Specifically, Defendants are

seeking to do business with this District’s residents by operating one or more commercial


                                                  4
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 5 of 20 PageID# 5




Defendant Internet Stores through which Virginia residents are misled to purchase counterfeit

products using Plaintiff’s trademarks. Each of the Defendants has targeted sales from Virginia

residents by operating online stores that offer shipping to the United States, including Virginia

and this District, and accept payment in U.S. dollars. Plaintiff has confirmed that Defendants

ship their Counterfeit JLI Pods to this District by requesting shipping information from each of

the Defendants’ Internet Stores. Each of the Defendants is committing tortious acts in Virginia, is

engaging in interstate commerce, and has wrongfully caused Plaintiff substantial injury in the

Commonwealth of Virginia.

                                              PARTIES

Plaintiff

         12.      Plaintiff Juul Labs, Inc. (“JLI”) is a corporation organized in the State of

Delaware, with its principal place of business at 560 20th Street, San Francisco, California

94107.

         13.      Plaintiff JLI’s revolutionary JUUL System, is the best-selling electronic nicotine

delivery system on the United States market, currently enjoying over 72% of the U.S. market

share of the total electronic nicotine delivery system category.3 JLI’s current market share is a

direct result of its superior proprietary technology, and the satisfying and unique user experience

it offers to customers. Vaping360 (“The Home of Vaping”) ranked the JUUL System first in its

2017 buyers guide, noting its “unique and innovative” and high-tech design.4

         14.      The JUUL electronic nicotine system entered the market in April 2015. The

system is designed for and directed to existing adult smokers who seek a real alternative to


         3
             See supra footnote 2.
         4
         See Best E-Cigarettes, Vaping360 (Feb. 6, 2017), http://vaping360.com/e-
cigarettes/#a6d34d530a8aaf6d59f29c01a22c5a5ba3e694ae9448d079fbeec1cb8b740c15.


                                                  5
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 6 of 20 PageID# 6




smoking traditional, combustiblee cigarettes. The currennt JUUL Sysstem is com
                                                                             mprised of a main

device th
        hat houses the electron
                              nics of the system, annd an indivvidual pod containing JLI’s

proprietaary e-liquid that is vapo
                                 orized when the user inhhales a pufff. Each JUU
                                                                               UL Pod conntains

approxim
       mately the same
                  s    amoun
                           nt of nicotine as one would find in one pack of cigarrettes,

deliverin
        ng approximaately 200 pu
                               uffs under no
                                           ormal use.

        15.   JUUL
                 Lpods are typ
                             pically sold in packs off four; an exaample of geenuine JUUL
                                                                                        Lpods

in their original
         o        pack
                     kaging is sho
                                 own below:




        16.   JLI usses and ownss the followiing registereed trademarkks, for whichh it also owns

common-law trademark rights (““Plaintiff’s Trademarks”
                                           T           or “JLI’s Trrademarks”)):


 Reg.                                   Reg.      First U
                                                        Use in
                   Mark
                   M                                                             Gooods
 No.                                    Datee     Comm  merce
                                                                  Classs 1: Nicotinee-based liquuid,
4818664                               Sept. 22,   June 1,         namely, liquid nnicotine usedd to
                                      2015        2015            refilll electronic ccigarettes;
                                                                  cartrridges sold fi
                                                                                    filled with liqquid
                                                                  nicottine for electronic cigareettes.


                                                  6
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 7 of 20 PageID# 7




 Reg.                                Reg.     First U
                                                    Use in
                   Mark
                   M                                                        Gooods
 No.                                 Datee    Comm  merce
                                                             Classs 30: Electroonic cigarettte
                                                             refilll liquids, nam
                                                                                mely, chemiical
                                                             flavoorings in liquuid form useed to
                                                             refilll electronic ccigarettes;
                                                             cartrridges sold fi
                                                                               filled with
                                                             chemmical flavoriings in liquidd
                                                                m for electronnic cigarettes.
                                                             form
                                                             Classs 34: Electroonic cigaretttes;
                                                             electtronic smokiing vaporizeers,
                                                             namely, electronnic cigarettess;
                                                             tobacco substituttes in liquid
                                                             soluttion form othher than for
                                                             mediical purposees for electroonic
                                                             cigarrettes.
4898257                            Feb. 9,    June 1,        Classs 34: nicotinne-based liqquid,
                                   2016       2015           namely, liquid nnicotine usedd to
                                                             refilll electronic ccigarettes;
                                                             cartrridges sold fi
                                                                               filled with liqquid
                                                             nicottine for electronic cigareettes;
                                                             electtronic cigareette refill liquuids,
                                                             namely, chemicaal flavoringss in
                                                             liquiid form usedd to refill
                                                             electtronic cigareettes; cartridgges
                                                             sold filled with cchemical
                                                             flavoorings in liquuid form forr
                                                             electtronic cigareettes; electronic
                                                             cigarrettes; electrronic smokinng
                                                             vapoorizers, nameely, electronnic
                                                             cigarrettes; tobaccco substitutees in
                                                             liquiid solution foorm other thhan
                                                             for m
                                                                 medical purpposes for
                                                             electtronic cigareettes.
5304697                            Oct. 10
                                         0,   Mar. 288,      Classs 34: Nicotinne-based liqquid,
                                   2017       2016           namely, liquid nnicotine usedd to
                                                             refilll electronic ccigarettes;
                                                             cartrridges sold fi
                                                                               filled with liqquid
                                                             nicottine for electronic cigareettes;
                                                             electtronic cigareette refill liquuids,
                                                             namely, chemicaal flavoringss in
                                                             liquiid form usedd to refill
          The mark is two-                                   electtronic cigareettes; cartridgges
          dimensionnal and                                   sold filled with cchemical
          consists of a vertical                             flavoorings in liquuid form forr
          rectangle with an                                  electtronic cigareettes; electronic
          elongated hexagon


                                              7
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 8 of 20 PageID# 8




  Reg.                                    Reg.    First Use in
                        Mark                                                  Goods
  No.                                     Date    Commerce
               shape inside the                                  cigarettes; electronic smoking
               rectangle with the                                vaporizers, namely, electronic
               hexagon located at                                cigarettes; tobacco substitutes in
               approximately the                                 liquid solution form other than
               center of the rectangle.                          for medical purposes for
                                                                 electronic cigarettes.


         17.       JLI’s Trademarks have been used exclusively and continuously by JLI and have

never been abandoned. The above U.S. registrations for JLI’s Trademarks are valid, subsisting,

and in full force and effect. True and correct “status” copies of these registrations, obtained

from the Trademark Status Document Retrieval (“TSDR”) database of the United States Patent

and Trademark Office, are attached hereto as Exhibit 1. The registrations for JLI’s Trademarks

constitutes prima facie evidence of their validity and of JLI’s exclusive right to use these

trademarks pursuant to 15 U.S.C. § 1057(b).

         18.       JLI’s Trademarks perform an important source-identifying function for JLI’s

electronic nicotine vaporizer devices and pod products, signifying to purchasers that the products

come from JLI and are manufactured according to JLI’s high-quality standards. JLI’s

Trademarks are inherently distinctive, and have acquired considerable brand loyalty through

JLI’s sales, including from direct word-of-mouth promotion by consumers. Indeed, according to

a recent article from CNBC, JLI is “dominating the [e-cigarette] industry.”5 In addition, JLI has

expended significant effort in developing the JLI Trademarks in the United States. The market

reputation and consumer goodwill associated with JLI’s Trademarks are of incalculable and

inestimable value to JLI.


         5
         Angelica LaVito, CNBC.com, E-cigarette sales are booming thanks to Juul (Aug. 21,
2018), https://www.cnbc.com/2018/08/21/e-cigarette-sales-are-booming-thanks-to-juul.html (last
accessed Aug. 24, 2018).


                                                 8
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 9 of 20 PageID# 9




Defendants

       19.      Defendants are individuals and business entities who, upon information and

belief, reside within the United States. Defendants conduct business throughout the United

States, including within the Commonwealth of Virginia and this Judicial District, through the

operation of online marketplaces, such as eBay. Each Defendant specifically targets and/or

directs their products to the Commonwealth of Virginia. For example, each Defendant purposely

avails themselves of doing business in Virginia at least by specifically offering shipments to

Virginia within the Defendant Internet Stores. Moreover, each Defendant has offered to sell and,

on information and belief, has sold and continues to sell Counterfeit JLI Pods to consumers

within the Commonwealth of Virginia and this District.

       20.     On information and belief, Defendants knowingly and willfully manufacture,

import, distribute, offer for sale, and sell products using counterfeit versions of JLI’s Trademarks

in the same transaction, occurrence, or series of transactions or occurrences. Defendants each

use similar or the same pictures and descriptions of the JUULpods in their Online Marketplaces.

Tactics used by Defendants to conceal their identities and the full scope of their counterfeiting

operation make it virtually impossible for Plaintiff to learn Defendants’ true identities and the

exact interworking of their counterfeit network. In the event that Defendants provide additional

credible information regarding their identities, Plaintiff will take appropriate steps to amend the

Complaint.

                          DEFENDANTS’ UNLAWFUL CONDUCT

       21.     The success of the JUUL brand has resulted in significant counterfeiting of its

nicotine pod products. To combat that unfortunate but predictable reality, JLI was forced to

initiate an anti-counterfeiting program designed to regularly investigate suspicious pods reported


                                                 9
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 10 of 20 PageID# 10




by consumers, or otherwise identified in the marketplace. JLI’s watchful eye for counterfeiting

stems from both public health and business considerations. JLI is primarily concerned with the

potential health issues associated with counterfeit products of unknown origin, and as well as

reckless sales of counterfeit products to minors. Secondarily, JLI seeks to halt lost sales,6

negative impact on the legitimate business job market, and broader economic damages such as

lost tax revenue every year.

       22.     Recently, JLI became aware of Defendants’ online sales of Counterfeit JLI Pods,

and strongly suspected those goods to be counterfeit because, inter alia, they were priced at

substantially lower prices than genuine JUULpods, which retail for $15.99 for a pack of four

pods. So, JLI reviewed pod offerings from each of the Defendant Internet Stores to determine

their authenticity. Copies of Defendants’ Counterfeit JLI Product offerings are attached as

Exhibit 2. This review confirmed that the products offered by the Defendant Internet Stores

were, in fact, Counterfeit JLI Pods.

       23.     On information and belief, Defendants reside primarily in the United States and

utilize Defendant Internet Stores to sell Counterfeit JLI Pods by the thousands.

       24.     On information and belief, Defendants act in concert to make and distribute the

Counterfeit JLI Pods to the United States. These tactics include similar pricing structures, similar

descriptions of the Counterfeit JLI Pods, similar product sourcing, and similar payment methods.

       25.     Defendants offered to ship the goods into this Judicial District. Images of the

shipping page from each of the Defendant Internet Stores are attached as Exhibit 3.




       6
         See Alanna Petroff,The ‘Fakes’ Industry is worth $461 billion, CNN.com (Apr. 18,
2016), http://money.cnn.com/2016/04/18/news/economy/fake-purses-shoes-economy-
counterfeit-trade/index.html (last accessed Aug. 24, 2018).


                                                10
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 11 of 20 PageID# 11




       26.     JLI has inspected the goods offered by Defendants and has determined that they

are counterfeit. Almost all of Defendants’ Counterfeit JLI Pods are nothing more than cheap, low

quality, and potentially harmful imitations of genuine JUULpods.

       27.     Defendants drive sales by designing the Defendant Internet Stores so that they

appear to unknowing consumers to be JLI authorized online retailers, outlet stores, or

wholesalers. The Counterfeit JLI Pods are packaged using virtually identical packaging as

genuine JUUL products. And Defendants further perpetuate the illusion of legitimacy by

purporting to offer “customer service” and using indicia of authenticity and security that

consumers have come to associate with JLI’s authorized retailers, including the Visa®,

MasterCard®, and/or PayPal® logos. JLI has not licensed or authorized Defendants to use any of

JLI’s Trademarks, and none of the Defendants are authorized retailers of genuine JUULpods.

       28.     Defendants also deceive unknowing consumers by using JLI’s Trademarks

without authorization within the content, text, and/or meta tags of their websites in order to

attract various search engines crawling the Internet looking for websites relevant to consumer

searches for JUULpods. On information and belief, Defendants show JLI’s Trademarks in

product images while using strategic item titles and descriptions that will trigger their listings

when consumers are searching for JUULpods.

       29.     Further, on information and belief, Defendants have gone to great lengths to

conceal their identities and often use multiple fictitious names, business names, and addresses to

register and operate their network of Defendant Internet Stores. And so far, these actions have

been successful because, despite JLI’s good faith attempts to identify Defendants, JLI is unable

to reliably determine any of the Defendants’ identities. On information and belief, Defendants

regularly create new websites and online marketplace accounts on various platforms using the




                                               11
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 12 of 20 PageID# 12




identities listed in Schedule A to the Complaint, as well as other unknown fictitious names and

addresses. Such Defendant Internet Store registration patterns are one of many common tactics

used by Defendants to conceal their identities, the full scope and interworking of their

counterfeiting operations, and to avoid being shut down.

        30.     In addition to operating under multiple fictitious names, Defendants in this case,

and defendants in other similar cases against online counterfeiters, use a variety of other

common tactics to evade enforcement efforts. For example, counterfeiters like Defendants will

often register new online marketplace accounts under new aliases once they receive notice of a

lawsuit. Counterfeiters also typically ship products in small quantities via international mail to

minimize detection by U.S. Customs and Border Protection. A 2012 U.S. Customs and Border

Protection report on seizure statistics indicates that the Internet has fueled “explosive growth” in

the number of small packages of counterfeit goods shipped through the mail and express

carriers.7

        31.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts behind layers of payment gateways so that they can continue operation in

spite of Plaintiff’s enforcement efforts. On information and belief, Defendants maintain offshore

bank accounts and regularly move funds from their accounts to offshore bank accounts outside

the jurisdiction of this Court.

        32.     Finally, Defendants also regularly falsely describe their products to evade

detection by Plaintiff and the authorities, and to circumvent controls on these types of products

implemented by the online marketplaces. See Exhibit 2.

        7
          See Homeland Security, Intellectual Property Rights: Fiscal Year 2012 Seizure
Statistics, 2012 (Jan. 16, 2013),
https://www.cbp.gov/sites/default/files/documents/FY2012%20IPR%
20Seizure%20Statistics_0.pdf (last accessed August 24, 2018).


                                                12
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 13 of 20 PageID# 13




         33.   Defendants, without any authorization or license from JLI, have knowingly and

willfully used and continue to use JLI’s Trademarks in connection with the advertisement,

distribution, offering for sale, and sale of Counterfeit JLI Pods into the United States, including

Virginia, over the Internet. The Defendant Internet Stores offer shipping to the Commonwealth

of Virginia, and, on information and belief, each Defendant has sold Counterfeit JLI Pods in

Virginia and this District.

         34.   Defendants’ use of JLI’s Trademarks in connection with the advertising,

distribution, offering for sale, and sale of Counterfeit JLI Pods, including the sale of Counterfeit

JLI Pods in Virginia, is likely to cause and has caused confusion, mistake, and deception by and

among consumers and is irreparably harming Plaintiff.

                                 JOINDER IS APPROPRIATE

         35.   Joinder is appropriate because, on information and belief, Defendants’ sale of

Counterfeit JLI Pods gives rise to a plausible expectation that discovery will reveal that

Defendants’ actions all arise from the same transaction, occurrence, or series of transactions.

Specifically, on information and belief, Defendants are actively participating in a conspiracy to

distribute and sell Counterfeit JLI Pods. For example, Defendants, on information and belief, are

working together to manufacture, arrange the manufacture of and/or sell and otherwise distribute

the Counterfeit JLI Pods. Moreover, the Counterfeit JLI Pods share similar characteristics,

including, for example, similar typographical errors, incorrect packaging, and similar shapes and

sizes.


          COUNT I - TRADEMARK INFRINGEMENT AND COUNTERFEITING
                              (15 U.S.C. § 1114)

         36.   JLI hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 35.


                                                13
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 14 of 20 PageID# 14




       37.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of JLI’s federally-registered trademarks

in connection with the sale, offering for sale, distribution, and/or advertising of infringing goods.

Plaintiff’s Trademarks are distinctive marks.

       38.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of JLI’s Trademarks without JLI’s permission.

       39.     JLI is the exclusive owner of Plaintiff’s Trademarks. JLI’s United States

registrations (Exhibit 1) are in full force and effect. Upon information and belief, Defendants

have knowledge of JLI’s rights in Plaintiff’s Trademarks, and are willfully infringing and

intentionally using counterfeits of Plaintiff’s Trademarks. Defendants’ willful, intentional, and

unauthorized use of Plaintiff’s Trademarks is likely to cause, and is causing, confusion, mistake,

and deception as to the origin and quality of the Counterfeit JLI Pods among the general public.

       40.     Defendants’     activities   constitute   willful   trademark    infringement     and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       41.     JLI has no adequate remedy at law and, if Defendants’ actions are not enjoined,

JLI will continue to suffer irreparable harm to its reputation and the goodwill of Plaintiff’s

Trademarks.

       42.     The injuries and damages sustained by JLI has been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell,

and sale of Counterfeit JLI Pods.




                                                 14
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 15 of 20 PageID# 15




                      COUNT II- FALSE DESIGNATION OF ORIGIN
                                  (15 U.S.C. § 1125(a))

         43.   JLI hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 42.

         44.   Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit JLI

Pods has created, and is creating, a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with JLI or the origin, sponsorship,

or approval of Defendants’ Counterfeit JLI Pods by Plaintiff.

         45.   By using JLI’s Trademarks on the Counterfeit JLI Pods, Defendants create a false

designation of origin and a misleading representation of fact as to the origin and sponsorship of

the Counterfeit JLI Pods.

         46.   Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit JLI Pods to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

         47.   JLI has no adequate remedy at law and, if Defendants’ actions are not enjoined,

JLI will continue to suffer irreparable harm to its reputation and the associated goodwill of its

brand.

                            COUNT III- TRADEMARK DILUTION
                                   (15 U.S.C. § 1125(c))

         48.   JLI hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 47.

         49.   JLI’s Trademarks have become famous and distinctive worldwide through JLI’s

continuous and exclusive use in connection with JLI’s products and services.




                                                 15
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 16 of 20 PageID# 16




       50.     Because JLI’s products and services have gained a reputation for superior quality

based on its proprietary technology, durability, and performance, JLI’s Trademarks have gained

substantial renown.

       51.     Defendants have willfully and intentionally used, and continue to use, JLI’s

Trademarks in connection with the advertisement, promotion, and sale of Defendants’ products.

       52.     Defendants’ use of JLI’s Trademarks has caused, and continues to cause,

irreparable injury to and actual dilution of the distinctive quality of JLI’s Trademarks in violation

of 15 U.S.C. § 1125(c). Defendants’ wrongful use of JLI’s Trademarks dilutes, blurs, tarnishes,

and whittles away the distinctiveness of JLI’s Trademarks.

       53.     Defendants have used, and continue to use, JLI’s Trademarks willfully and with

the intent to dilute JLI’s Trademarks, and with the intent to trade on Plaintiff’s reputation and the

goodwill inherent in Plaintiff’s Trademarks.

       54.     As a direct and proximate result of Defendants’ conduct, JLI has suffered

irreparable harm to JLI’s Trademarks.

       55.     Unless Defendants are enjoined, JLI’s Trademarks will continue to be irreparably

harmed and diluted. Plaintiff has no adequate remedy at law that will compensate for the

continued and irreparable harm it will suffer if Defendants’ actions are allowed to continue.

       56.     Defendants have used, and continue to use, JLI’s Trademarks, or counterfeits

thereof, willfully, and with the intent to dilute JLI’s Trademarks and trade on JLI’s reputation

and goodwill. Accordingly, this is an exceptional case within the meaning of 15 U.S.C.

§ 1111(a).

       57.     As a direct and proximate result of Defendants’ conduct, JLI is entitled to the

equitable remedy of an accounting for, and a disgorgement of, all revenues and/or profits




                                                 16
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 17 of 20 PageID# 17




wrongfully derived by Defendants from their infringing and diluting use of JLI’s Trademarks

pursuant to 15 U.S.C. § 1117.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests entry of judgment against Defendants as follows:

       A.       That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily, preliminarily, and permanently enjoined and restrained from:

            1. using Plaintiff’s Trademarks or any reproductions, counterfeit copies or colorable

               imitations thereof, in any manner in connection with the distribution, marketing,

               advertising, offering for sale, or sale of any product that is not a genuine JUUL

               Product or is not authorized by Plaintiff to be sold in connection with Plaintiff’s

               Trademarks;

            2. passing off, inducing, or enabling others to sell or pass off any product as a

               genuine JUUL Product or any other product produced by Plaintiff, that is not

               Plaintiff’s or not produced under the authorization, control, or supervision of

               Plaintiff and approved by Plaintiff for sale under Plaintiff’s Trademarks;

            3. committing any acts calculated to cause consumers to believe that Defendants’

               Counterfeit JLI Pods are those sold under the authorization, control, or

               supervision of Plaintiff, or are sponsored by, approved by, or otherwise connected

               with Plaintiff;

            4. further infringing Plaintiff’s Trademarks and damaging Plaintiff’s goodwill; and

            5. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

               moving, storing, distributing, returning, or otherwise disposing of, in any manner,

               products or inventory not manufactured by or for Plaintiff, nor authorized by


                                                17
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 18 of 20 PageID# 18




              Plaintiff to be sold or offered for sale, and which bear any JLI Trademark,

              including Plaintiff’s Trademarks, or any reproductions, counterfeit copies, or

              colorable imitations thereof.

   B. Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and

      those with notice of the injunction, including, without limitation, any online marketplace

      platforms such as eBay, Amazon, AliExpress, and Alibaba, web hosts, sponsored search

      engine or ad-word providers, credit cards, banks, merchant account providers, third-party

      processors and other payment processing service providers, Internet search engines such

      as Google, Bing, and Yahoo (collectively, the “Third Party Providers”) shall:

          1. disable and cease providing services being used by Defendants, currently or in the

              future, to engage in the sale of goods using Plaintiff’s Trademarks; and

          2. disable and cease displaying any advertisements used by, or associated with,

              Defendants in connection with the sale of counterfeit and infringing goods using

              Plaintiff’s Trademarks.

   C. That Defendants account for, and pay to Plaintiff, all profits realized by Defendants by

      reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

      infringement of Plaintiff’s Trademarks be increased by a sum not exceeding three times

      the amount thereof as provided by 15 U.S.C. § 1117.

   D. In the alternative, that Plaintiff be awarded statutory damages for willful trademark

      counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of

      each of Plaintiff’s Trademarks.

   E. That Plaintiff be awarded its reasonable attorneys’ fees and costs.

   F. Award any and all other relief that this Court deems just and proper.




                                               18
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 19 of 20 PageID# 19




Date: November 5, 2018             Respectfully submitted,

                                   /s/ Monica Riva Talley
                                   Monica Riva Talley (VSB No. 41840)
                                   Dennies Varughese, Pharm.D. (pro hac pending)
                                   Nirav N. Desai (VSB. No. 72887)
                                   Nicholas J. Nowak (pro hac pending)
                                   Daniel S. Block (pro hac pending)
                                   STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                   1100 New York Ave., N.W., Suite 600
                                   Washington, DC 20005-3934
                                   Telephone No.: (202) 371-2600
                                   Facsimile No.: (202) 371-2540
                                   mtalley@sternekessler.com
                                   dvarughe@sternekessler.com
                                   ndesai@sternekessler.com
                                   nnowak@sternekessler.com
                                   dblock@sternekessler.com
                                   Attorneys for Plaintiff




                                      19
Case 1:18-cv-01382-CMH-TCB Document 1 Filed 11/05/18 Page 20 of 20 PageID# 20
